Case 1:16-cv-10666-JGD Document 166-16 Filed 09/02/20 Page 1 of 7




                         EXHIBIT P
   Case 1:16-cv-10666-JGD Document 166-16 Filed 09/02/20 Page 2 of 7

                      hillcrest capital services, inc.
      ________________________________________________
December 1, 2018

                                         Invoice #41093


CLIENT
Armstrong Rx II, L.P.
c/o White Winston Select Asset Funds, LLC
265 Franklin Street; Suite 1702
Boston, MA 02110


Gentlemen:

We are pleased to have been of service to you in assisting with the credit facility
accounting and administrative matters as they relate to the Dallas, Texas pharmacy
operations of Armstrong Rx II, L.P.

This represents our invoice for the payment of earned fees and for the reimbursement of
our incurred expenses:

       Fees and Reimbursements Due:
       Fees for Services Rendered (Sept., Oct. & Nov.)
              8.25 Hours @ $200.00 per hour                              $1,650.00
              (refer to attached detail)

       plus:   Incurred out-of-pocket expenses:                               NONE

       plus:   CT Sales taxes (6.35%)                                         NONE

                      Amount Due—This Invoice                            $1,650.00

       plus:   Invoice #41075 dated 9/1/18                               $1,150.00

       less:   Payment received from Client                                   NONE

                      TOTAL AMOUNT DUE                                   $2,800.00



       We are pleased to have assisted you, and we appreciate your business.




                      929 White Plains Road; Suite #305; Trumbull, Connecticut 06611
                          Tel: (203)242-3064                Fax: (203) 549-0592

                                                                                       Hillcrest-0632
  Case 1:16-cv-10666-JGD Document 166-16 Filed 09/02/20 Page 3 of 7
Invoice #41093
December 1, 2018
Page 2


                                  Invoice #41093
                   Detail of Services Rendered & Expenses Incurred
                          Engagement by Armstrong Rx II, L.P.


                                           DESCRIPTION                      INCURRED
 DATE          HOURS                       OF SERVICES                      EXPENSES

 9/4/18         1.00      Reviewed payments made to Stroz and their
                          statement of unpaid billings
                          Processed Stroz invoices and updated
                          receivable due from Armstrong

9/17/18         2.75      Conf call with Atty Sternklar & Mr Enright
                          Travel to/from storage to seek files related to
                          Stephen Cox theft. Prepared email to Atty
                          Sternklar re same.

9/28/18         0.75      Processed professional fee billings received

10/4/18         1.00      Researched subpoena of Boston Private and
                          Judge’s order re same
                          P/C with Michelle Samuels of Boston Private
                          Email to Ms. Samuels to summarize p/c
                          discussion and next steps

10/29/18        0.75      Processed advance against Line to fund all open
                          WW invoices
                          Updated Line accounting & G/L

11/6/18         1.75      Searched for and p/c’s regarding booking for
                          three conference rooms for Dec 12th & Dec 13th
                          mediation session

11/30/18        0.25      Processed advance against Line to fund all open
                          WW invoices
                          Updated Line accounting & G/L

                8.25                                                          $-0-



           Receipts attached for Incurred Expenses Due for Reimbursement




                                                                              Hillcrest-0633
   Case 1:16-cv-10666-JGD Document 166-16 Filed 09/02/20 Page 4 of 7

                      hillcrest capital services, inc.
      ________________________________________________
February 1, 2019

                                         Invoice #41112


CLIENT
Armstrong Rx II, L.P.
c/o White Winston Select Asset Funds, LLC
265 Franklin Street; Suite 1702
Boston, MA 02110


Gentlemen:

We are pleased to have been of service to you in assisting with the credit facility
accounting and administrative matters as they relate to the Dallas, Texas pharmacy
operations of Armstrong Rx II, L.P.

This represents our invoice for the payment of earned fees and for the reimbursement of
our incurred expenses:

       Fees and Reimbursements Due:
       Fees for Services Rendered (Dec. & Jan.)
              0.50 Hours @ $200.00 per hour                                $100.00
              2.0 Days @ $1,250.00 per diem                              $2,500.00
              (refer to attached detail)

       plus:   Incurred out-of-pocket expenses:                               NONE

       plus:   CT Sales taxes (6.35%)                                         NONE

                      Amount Due—This Invoice                            $2,600.00

       plus:   Invoice #41075 dated 9/1/18                               $1,150.00
               Invoice #41093 dated 12/1/18                              $1,650.00

       less:   Payment received from Client                                   NONE

                      TOTAL AMOUNT DUE                                   $5,400.00



       We are pleased to have assisted you, and we appreciate your business.




                      929 White Plains Road; Suite #305; Trumbull, Connecticut 06611
                          Tel: (203)242-3064                Fax: (203) 549-0592

                                                                                       Hillcrest-0553
   Case 1:16-cv-10666-JGD Document 166-16 Filed 09/02/20 Page 5 of 7
Invoice #41112
February 1, 2019
Page 2


                                    Invoice #41112
                     Detail of Services Rendered & Expenses Incurred
                            Engagement by Armstrong Rx II, L.P.


                                            DESCRIPTION                        INCURRED
 DATE          HOURS                        OF SERVICES                        EXPENSES

12/12/18      2 Full Days   Travel to/from Boston for mediation session with
   &                        Armstrong
12/13/18

 1/28/19         0.50       Processed advance against Line to fund all open
                            WW invoices
                            Updated Line accounting & G/L


             0.50 hours &                                                        $-0-
              2 Full Days



           Receipts attached for Incurred Expenses Due for Reimbursement




                                                                                 Hillcrest-0554
   Case 1:16-cv-10666-JGD Document 166-16 Filed 09/02/20 Page 6 of 7

                       hillcrest capital services, inc.
      ________________________________________________
April 1, 2019

                                          Invoice #41128


CLIENT
Armstrong Rx II, L.P.
c/o White Winston Select Asset Funds, LLC
265 Franklin Street; Suite 1702
Boston, MA 02110


Gentlemen:

We are pleased to have been of service to you in assisting with the credit facility
accounting and administrative matters as they relate to the Dallas, Texas pharmacy
operations of Armstrong Rx II, L.P.

This represents our invoice for the payment of earned fees and for the reimbursement of
our incurred expenses:

       Fees and Reimbursements Due:
       Fees for Services Rendered (Feb & March)
              1.0 Days @ $1,250.00 per diem                               $1,250.00
              (refer to attached detail)

       plus:    Incurred out-of-pocket expenses:                               NONE

       plus:    CT Sales taxes (6.35%)                                         NONE

                       Amount Due—This Invoice                            $1,250.00

       plus:    Invoice #41075 dated 9/1/18                               $1,150.00
                Invoice #41093 dated 12/1/18                              $1,650.00
                Invoice #41112 dated 2/1/19                               $2,600.00

       less:    Payment received from Client                                   NONE

                       TOTAL AMOUNT DUE                                   $6,650.00



       We are pleased to have assisted you, and we appreciate your business.




                       929 White Plains Road; Suite #305; Trumbull, Connecticut 06611
                           Tel: (203)242-3064                Fax: (203) 549-0592

                                                                                        Hillcrest-0571
   Case 1:16-cv-10666-JGD Document 166-16 Filed 09/02/20 Page 7 of 7
Invoice #41128
April 1, 2019
Page 2


                                  Invoice #41128
                   Detail of Services Rendered & Expenses Incurred
                          Engagement by Armstrong Rx II, L.P.


                                          DESCRIPTION                        INCURRED
 DATE         HOURS                       OF SERVICES                        EXPENSES

2/14/19      1 Full Day   Travel to/from Boston for mediation session with
                          Armstrong



             1 Full Day                                                        $-0-



          Receipts attached for Incurred Expenses Due for Reimbursement




                                                                               Hillcrest-0572
